DETAILED ACTION
The following Office Action is in response to the Preliminary Amendment filed on May 10, 2019.  Claims 1-15 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive mechanism” in claims 1, 7, and 11; “movement component” in claim 3; “conveying device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  At the beginning of each claim, “Skin treatment device” is not preceded by an article.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bays et al. (US 6423078, hereinafter Bays).
Concerning claim 1, the Bays et al. prior art reference teaches a dermabrasion instrument, which may be interpreted as a skin treatment device (Figure 1; 10), comprising: a housing (Figure 1; 16) with a handle section (Figure 1; 14), a skin treatment element rotatable around a rotational axis (Figure 1; 18), a protective rim (Figure 2; 22) arranged stationary at said housing and having an axial skin contact surface configured and arranged to support the skin of a user during use (Figure 2; 27, side edges of rim may be interpreted as axial skin contact surfaces given they are axial surfaces capable of contacting skin), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 48, distal tip of the skin treatment element may be interpreted as an axial abrasive treatment surface because it is an abrasive treatment surface positioned on an axis of the skin treatment element) which is accessible for skin treatment through an axial opening of the protective rim (Figure 6; 48), wherein said axial opening extends over an angular range of 360° about said rotational axis (Figure 2; 23); wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 2; 48, circumferentially outer surface of skin treatment element), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range of 180° about said rotational axis, which is more than 120° and less than 330°, such that the circumferential abrasive surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis, which is within a range of 30° and 240°.
Concerning claim 5, the Bays reference teaches the skin treatment device according to claim 1, wherein said protective rim comprises a circumferential inner edge (Figure 2; 25, inner edge), wherein said circumferential inner edge partially surrounds said skin treatment element and is flush with said axial abrasive treatment surface (Figure 5; 22, 40) such that particles thrown radially outward along said axial abrasive treatment surface are capable of being collected by said inner edge and directed into a particle collection space.
Concerning claim 6, the Bays reference teaches the skin treatment device according to claim 5, further comprising a conveying device for conveying particles collected in said collection space (Column 3, Lines 49-64), wherein said conveying device is capable of conveying the particles to a collecting box (note: ‘a collecting box’ is merely functionally recited, thus the device must simply be capable of being connected to a collecting box).
Concerning claim 9, the Bays reference teaches the skin treatment device according to claim 1, wherein said skin treatment element protrudes radially outward of the housing in said area in which the circumferential abrasive treatment surface is accessible for skin treatment (Figure 5; 40).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2005/0234477, hereinafter Brown).
Concerning claim 1, the Brown et al. prior art reference teaches a skin treatment device (Figure 1A; 10), comprising: a housing (Figure 1A; 11) with a handle section (Figure 1A; 18), a skin treatment element rotatable around a rotational axis (Figure 1A; 20), a protective rim arranged stationary at said housing (Figure 1A; 12) and having an axial skin contact surface (Figure 2; 22) configured and arranged to support the skin of a user during use, and wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Figure 1A; 14), wherein said skin treatment element has an axial abrasive treatment surface (Figure 3; distal head of 20) which is accessible for skin treatment through an axial opening of the protective rim (Figure 2; embodiment shows angular coverage of rim being 180°), which is more than 120° and less than 330°, such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis, which is within a range of 30° and 240°.
Concerning claim 2, the Brown reference teaches the skin treatment device according to claim 1, wherein an axial adjustment of a position of said skin treatment element and a position of said protective rim relative to each other in an axial direction parallel to said rotation axis is provided such that the position of the axial abrasive treatment surface in relation to the protective rim can be altered in said axial direction ([¶ 0038], shield may be removed axially and pushed into place, therein allowing for the relative axial positioning of the skin treatment element and protective rim to be altered).
Concerning claim 3, the Brown reference teaches the skin treatment device according to claim 2, wherein said axial adjustment is provided by said protective rim being movable at least with a movement component parallel to said rotation axis (Figure 5; 12a, may be interpreted as movement component).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1, 2, 4-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown).
Concerning claims 1, 5, and 10, the Cho prior art reference teaches a skin treatment device (Figure 2; 10), comprising: a housing (Figure 2; 12) with a handle section (Figure 11; 12), a skin treatment element rotatable around a rotational axis (Figure 2; 42), a protective rim (Figure 2; 54) arranged stationary at said housing and having an axial skin contact surface (Figure 6D; upper edge of 54 may be interpreted as skin contact surface) configured and arranged to support the skin of a user during use, wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Figure 3; 14), wherein said skin treatment element has an axial abrasive treatment surface which is accessible for skin treatment through an axial opening of the protective rim (Figure 6A; front face of 42), wherein said axial opening extends over an angular range of 360° about said rotational axis (Figure 6A; 54), wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 6C; circumferential surface of 42), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range about said rotational axis, such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range about the rotational axis, wherein said protective rim comprises a circumferential inner edge (Figure 6D; inner edge of rim 54), wherein said circumferential inner edge partially surrounds said skin treatment element and protrudes above said axial abrasive treatment surface such that particles thrown radially outward along said 
However, the Cho reference does teach that varying the height of the protective rim to allow for a particular level of exposure of the skin treatment element to prevent exfoliated skin pieces from dispersing toward the face of a user (Column 3, Line 56 – Column 4, Line 7), while the Brown reference further teaches a skin treatment device (Brown; Figure 1A; 10), comprising: a housing (Brown; Figure 1A; 11) with a handle section (Brown; Figure 1A; 18), a skin treatment element rotatable around a rotational axis (Brown; Figure 1A; 20), a protective rim arranged stationary at said housing (Brown; Figure 1A; 12) and having an axial skin contact surface (Brown; Figure 2; 22) configured and arranged to support the skin of a user during use, and wherein said skin treatment element is rotatable in relation to said protective rim, and a drive mechanism for driving the skin treatment element in a rotational movement about said rotational axis (Brown; Figure 1A; 14), wherein said skin treatment element has an axial abrasive treatment surface (Figure 3; distal head of 20) which is accessible for skin treatment through an axial opening of the protective rim (Figure 2; 30), wherein said axial opening extends over an angular range of 360° about said rotational axis, wherein said skin treatment element further has a circumferential abrasive treatment surface having an at least partially radial orientation (Figure 3; 20a), wherein said protective rim circumferentially encases said skin treatment element partially over an angular range of about 180° about said rotational axis (Figure 5; 12a, embodiment shows angular coverage of rim being 180°), such that the circumferential abrasive treatment surface is accessible for skin treatment in an area extending over an angular range of 180° about the rotational axis.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the angular range said protective rim of the Cho reference circumferentially encases the skin treatment element be 180°, which is within a range of more than 120° and less than 330° about the rotational axis, and to further have the angular range the circumferential abrasive surface is accessible for skin treatment be 180°, which is within an angular range of 30° to 240° about the rotational axis as in the Brown reference given this has been identified as a known level of exposure for a skin treatment element relative to a protective rim that not only acts as a capture for skin debris but also serves to limit contact of the burr from the skin, thereby providing a ‘depth of cut’ limit (Brown; [¶ 0012]).
Concerning claims 2 and 4, the combination of the Cho and Brown references as discussed above teaches the skin treatment device of claim 1, wherein the Brown reference further teaches that an axial adjustment of a position of said skin treatment element and a position of said protective rim relative to each other in an axial direction parallel to said rotation axis is provided such that the position of the axial abrasive treatment surface in relation to the protective rim can be altered in said axial direction (Brown; [¶ 0038], shield may be removed axially and pushed into place, therein allowing for the relative axial positioning of the skin treatment element and protective rim to be altered), while further teaching that the skin treatment element may be selected from a number of different, interchangeable skin treatment elements to be mounted to said housing (Brown; [¶ 0035]).
Although the Brown reference teaches the interchangeable skin treatment elements having mutually different levels of exposure as opposed to heights parallel to the rotational axis (Brown; [¶ 0035]), the Cho reference teaches that it is advantageous to include a plurality of skin 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the combination of the Cho and Brown references include the axial adjustment between the skin treatment element and the protective rim as in the Brown reference, with the interchangeable skin treatment elements having mutually different heights parallel to the rotational axis as in the Cho reference to provide for different skin treatment elements to be used depending on the state of the hardened skin being treated (Cho; Column 4, Lines 58-60).
Concerning claims 6-8, the combination of the Cho and Brown references as discussed above teaches the skin treatment device according to claims 6-8, wherein the Cho reference teaches another embodiment of the device comprising a conveying device (Figure 12; 132) for conveying particles collected in a collecting space to a collecting box (Figure 12; 135), wherein said conveying device is embodied by a fan driven by said drive mechanism and mounted rotatably about said rotational axis and driven synchronously with said skin treatment element (Cho; Column 7, Lines 44-64).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the Cho and Brown combination include the conveying device of the alternate embodiment of the Cho reference to provide a method of collecting exfoliated skin pieces in the suctioning direction of the air provided by the conveying device (Cho; Column 7, Lines 24-43).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) as applied to claims 1, 2, 4-8, and 10  above, and further in view of Presser et al. (US 2017/0340356) and Yiu (US 2015/0150353).
Concerning claim 11, the combination of the Cho and Brown references as discussed above teaches the skin treatment device of claim 1, wherein the Cho reference teaches an alternative embodiment wherein the handle section extends from a handle axis and said rotational axis is oriented at an angle of slightly less than 90° (when the angle is measured from a proximal direction), which would be within a range of 20° and 90° (Cho; Figure 14; 110).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the handle of the Cho and Brown combination extend from a handle axis that is oriented between the range of 20° and 90° relative to the axis of rotation to provide a handle that is removable and capable of storage (Cho; Column 9, Lines 50-62).
Furthermore, the Brown reference teaches that the skin treatment element, which would include the axial and circumferential abrasive treatment surfaces, are configured to form an abrasive surface having a grit size in the range of 120 and 250, which would follow the ANSI definition (Brown; [¶ 0033]).
Although this grit size is not completely within the claimed range, the grit size has been identified as a result effective variable which dictates is suitability for abrading skin surface.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the grit size of the abrasive surface, which may result in a grit size falling within the range of 80 to 200, as a routine optimization of a result effective variable that will allow the skin treatment element to be suitable for abrading skin (Brown; [¶ 0033]).

However, the Presser reference teaches a skin treatment device (Figure 6; 200) comprising a housing with a handle section (Figure 6; 201), a skin treatment element rotatable around a rotational axis (Figure 1; 102), and a protective rim arranged stationary at said housing (Figure 1; 104), wherein said skin treatment element has an axial abrasive treatment surface (Figure 2; 112) and a circumferential abrasive treatment surface (Figure 2; 102) wherein the reference further teaches that the skin treatment device includes an edge radius of about 1 mm and a diameter in a range of about 5 mm to 30 mm ([¶ 0031]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the edge radius of the skin treatment device to be about 1 mm, which is within the range of 0.3 mm to 10 mm and to further have the disc diameter be 30 mm, which is within the range of 25 mm to 50 mm, given these have been identified as suitable specifications for a disc-shaped skin treatment element for a skin treatment device (Presser; [¶ 0031]).
Lastly, although the Cho and Brown references are silent to the rotational speed at which the drive mechanism may rotate the skin treatment element, the Yiu reference teaches a skin treatment device (Figure 1; 10) comprising a housing with a handle section (Figure 1; 12), a skin treatment element rotatable around a rotational axis (Figure 1; 14), a protective rim arranged stationary at said housing (Figure 11; 20), and a drive mechanism for driving the skin treatment element (Figure 
Although the rotation speed is not completely within the claimed range, the rotation speed has been identified as a result effective variable which dictates the abrasion of a skin surface.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention optimize the rotation speed of the skin treatment element, which may result in a rotation speed within a range of 200 rpm to 1000 rpm, as a routine optimization of a result effective variable that will allow the skin treatment element to be suitable for abrading skin (Yiu; [¶ 0050]).
Claim(s) 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2005/0234477, hereinafter Brown) in view of Povleski (US 4972589).
Concerning claims 12, 13, and 15, the Brown reference teaches the skin treatment device according to claim 1, wherein the reference teaches that it is desired to rotate the shield in such a manner as to expose more or less of the burr from the shield, thus varying the depth of the cut ([¶ 0013]), but it does not specifically teach a protective rim element adapted to circumferentially encase the skin treatment element over an angular range of more than 30° and less than 240° about the rotational axis, respectively, to cooperate with said protective rim such as to fully encase said skin treatment element, wherein said protective rim element can be switched from a first position, wherein said skin treatment element is partially encased along its circumference by said protective rim, to a second position, wherein said skin treatment element is fully encased along its circumference by said protective rim and said protective rim element.
However, the Polveski reference teaches a portable abrasive device (Figure 1; 5) comprising a housing (Figure 1; 44) with a handle section (Figure 1; 108), an abrasive element rotatable around a rotational axis (Figure 1; 10), and a protective rim arranged at said housing 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the movable protective rim element of the Polveski into the device of the Brown reference, therein providing a method of varying the exposure of the skin treatment element thus varying the depth of a cut (Brown; [¶ 0013]), and to further allow the skin treatment element to be completely encompassed to prevent a user holding the device from inadvertently injuring him or herself (Polveski; Column 3, Lines 16-32).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 8137363) in view of Brown et al. (US 2005/0234477, hereinafter Brown) as applied to claims 1, 2, 4-8, and 10 above, and further in view of Refson (US 2003/0136011).
Concerning claim 14, the combination of the Cho and Brown references as discussed above teaches the skin treatment device of claim 1, wherein the Cho reference further teaches that it may be desired to determine the height of the protective rim within a range to avoid 
However, the Refson reference teaches a power tool (Figure 1; 1) comprising a housing with a handle section (Figure 1; 5), a tool head rotatable around a rotational axis (Figure 10; 20), and a protective rim (Figure 1; 10), wherein said protective rim is movable in a direction parallel with the housing and biased toward an outward position wherein said protective rim axially projects above the tool head along an axis parallel with the housing ([¶ 0050]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the protective rim of the Cho and Brown combination be movable in a direction parallel with the housing as in the Refson reference, and therefore having it movable in a direction parallel to the rotational axis and biased toward an outward position wherein said protective rim axially projects above said skin treatment element along said rotational axis to dictate the height of the protective rim to avoid problems with an inefficiency of exfoliation (Cho; Column 3, Line 57 – Column 4, Line 7) and also to reduce the likelihood of jamming and to improve handle angle precision during operation (Refson; [¶ 0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Kadaja (US D784620) and Thalmann (US D848677) references teach hand-held dermabrasion devices having protective rims that expose a skin treatment element at different angular ranges; the Gallagher reference (US 1915305) also teaches a dermabrasion device that includes a protective rim that exposes a skin treatment element at an angular range.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        7/9/2021